Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 11, 2021 was received. Claims 1-2, 8, 10 and 15 were amended. Claims 3-4, 6, 9, 11-12, 20, 25-40 were canceled. Claims 41-52 were added. Claims 19 and 21-24 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 4, 2021. 

Election/Restrictions
Newly submitted claims 41-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 41-45 are directed to species IB to IF in the previous restriction requirement with the election of species IA (current claim 2) on May 4, 2020. 
s 41-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 13-14, 16-18, 46-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US20100075172) in view of Yamabe (WO2015159371A1 using copending US Patent Application Publication US20170033269 as English translation) and Zdenek (EP0349749A1).
Claim interpretation claim 1, the steps d, h, i, j and l are considered as option steps because they are labeled “as appropriate”. Thus, steps d, h, i, j and l are not considered as required in claim 1. Any prior art that reads on the remaining claim limitation and steps are considered to read on claim 1. 
Regarding claim 1, Koch teaches a method of producing an at least partially corrosion protected shinny non-metallic substrate (abstract, paragraph 0001) (a method for manufacturing a coated non-metallic substrate). Koch teaches to provide a non-
Koch does not explicitly teach to apply a polysiloxane layer on the metal layer as one of the top coats. However, Yamabe teaches a method of forming a polysiloxane coating film on a metal material (abstract). Yamabe teaches at least one organosilicon compound is used to form the polysiloxane film using plasma polymerization (paragraphs 0024-0025) on the surface of the metal layer (step m). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a polysiloxane layer on the metal layer as a top coat by plasma polymerization with at least one organosilicon compound as suggested by Yamabe in the method of manufacturing a coated non-metallic substrate as disclosed by Koch because Yamabe teaches such polysiloxane film is transparent and very thin and also can prevent discoloration of the metal layer due to corrosion (paragraph 0029), which is desired by Koch. 

Since Koch teaches the sputtering system can be used for the plasma pretreatment (paragraph 0113), and Yamebe and Zdenek teaches the respective steps required generation of plasma (Yamabe paragraphs 0024-0025; Zdenek abstract, page 1 lines 10-11, and lines 35-37), it would be obvious to one of ordinary skilled in the art to also use the sputtering system for the step m (applying third polysiloxane layer) and step n (the sixth plasma treatment). 
Regarding claim 2, Koch further teaches an adhesive agent (primer layer) is applied to the surface of the substrate (paragraph 0045) before the metal layer is formed (step g) and the adhesive agent is treated by at least one plasma treatment (paragraph 0045) (step h). Thus, Koch teaches addition plasma treatment can be performed before, during or after primer layer being formed. It would have been obvious to one of ordinary skill in the art to try any of these solutions, including forming the primer layer and then preforming a plasma treatment, in light of the teaching of Koch 
Regarding claim 5, Koch teaches the non-metallic substrate is glass, ceramic, plastic or wood (paragraph 0044). 
Regarding claim 7, Yamebe teaches the organosilicon compound comprise an amino function group (paragraph 0037 (amino-containing silane).
Regarding claim 8, Koch teaches the plasma treatment is carried out with oxygen (paragraph 0045). Zdenek teaches a method of plasma pretreatment is carried out by with inert gas, nitrogen or oxygen (page 1 lines 15-17, page 2 lines 68-73). 
Regarding claim 13, Koch teaches the first metal is applied as alloy of aluminum, gold, silver etc (first metal) and titanium (second metal) (paragraph 0050). Since the metal layer is applied by vapor depositions (paragraphs 0052 and 0054), the first and second metal are considered to be co-vapor overlapping deposited.
Regarding claim 14, Yamabe teaches more than one organosilicon compounds are used to apply the polysiloxane layer (paragraphs 0052-0054). Yamabe teaches the compounds are in the liquid form (paragraph 0052) and are being introduced to the plasma gas (paragraph 0056). Thus, it would have been obvious the organosilicon compounds are being stored in a container located outside of the application system of the device and applied to the plasma via a feed line. Yamabe does not explicitly teaches the different compounds are being stored in a different containers and being introduced inside the plasma gas via different feeding line. However, it is obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, there are only three options to supply two different compound to 
Regarding claim 16, Yamabe teaches the treatment with at least one organosilicon compound is carried out in the presence of oxygen or air (paragraph 0046) (reactive gas). 
Regarding claim 17, Yamabe teaches the organosilicon compound is hexamethyldisiloxane (paragraph 0052) and the reactive gas is oxygen or air (paragraph 0046). 
Regarding claim 18, Yamabe teaches the treatment with at least one organosilicon compound is carried out in the presence of oxygen or air to form the polysiloxane (paragraph 0046) (reactive gas) (the step of treatment with at least one organosilicon compound in the presence of at least one reactive gas is used at least for one step for the production of a polysiloxane layer). 

Regarding claim 47, Koch teaches the plasma treatment is carried out with oxygen (paragraph 0045). Zdenek teaches a method of plasma pretreatment is carried out by with inert gas, nitrogen or oxygen (page 1 lines 15-17, page 2 lines 68-73).
Regarding claim 48, Koch teaches the overcoat is polyester (paragraph 0116).
Regarding claim 52, Koch teaches the top coat protective lacquer can contain at least one dye or one pigment (paragraph 0085).

Claims 10 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US20100075172) in view of Yamabe (WO2015159371A1 using copending US Patent Application Publication US20170033269 as English translation) and Zdenek (EP0349749A1) as applied to claims 1-2, 5, 7-8, 13-14, 16-18, 46-48 and 52, and further in view of Schelhaas (US20030026999). 
Regarding claim 10, Koch in view of Yamebe and Zdenek teaches all the limitation of this claim including the overcoat is polyester (Koch paragraph 0116), but does not teach the overcoat is formed from a UV curing coating material or from a 1k or 2K stoving lacquer. However, Schelhaas teaches an automobile coating system (abstract), and discloses one component (1K) polyurethane system are wildly used in the field of industrial stoving lacquers such as automobile coatings (paragraph 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 1K polyurethane stoving lacquer as overcoat in the 
Regarding claim 50, Koch in view of Yamebe and Zdenek teaches all the limitation of this claim except the overcoat is formed from a UV curing coating material or from a 1k or 2K stoving lacquer. However, Schelhaas teaches an automobile coating system (abstract), and discloses one component (1K) polyurethane system are wildly used in the field of industrial stoving lacquers such as automobile coatings (paragraph 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 1K polyurethane stoving lacquer as overcoat in the method of coating the non-metallic substrate as disclosed by Koch in view of Yamabe and Zdenek because Schelhaas teaches such coating has good film properties such as resistance to chemicals, scratch-resistance and resistance to weathering (paragraph 0003).  

Claims 15 and 51 rejected under 35 U.S.C. 103 as being unpatentable over Koch (US20100075172) in view of Yamabe (WO2015159371A1 using copending US Patent Application Publication US20170033269 as English translation) and Zdenek (EP0349749A1) as applied to claims 1-2, 5, 7-8, 13-14, 16-18, 46-48 and 52, and further in view of Shimada (US20170266690) and Smith (US20060233955).


Koch in view of Yamabe, Zdenek and Shimada does not explicitly teach the organosilicon compound is included in the metal layer. However, Smith teaches a method of forming an automobile protective coating (abstract, paragraph 0002) and discloses the coating layers comprises metal and polysiloxane (paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polysiloxane compound in the metal layer as suggested by Smith in the method of coating the non-metallic substrate as disclosed by Koch in view of Yamabe and Zdenek because Smith teaches such layer renders the surface with corrosion resistance and paint adhesion (paragraph 0025). 

Koch in view of Yamabe, Zdenek and Shimada does not explicitly teach the organosilicon compound is included in the metal layer. However, Smith teaches a method of forming an automobile protective coating (abstract, paragraph 0002) and discloses the coating layers comprises metal and polysiloxane (paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polysiloxane compound in the metal layer as suggested by Smith in the method of coating the non-metallic substrate as disclosed by Koch in view of Yamabe and Zdenek because Smith teaches such layer renders the surface with corrosion resistance and paint adhesion (paragraph 0025). 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (US20100075172) in view of Yamabe (WO2015159371A1 using copending US Patent .
Regarding claim 49, Koch in view of Yamebe and Zdenek teaches all the limitation of this claim except the overcoat is fomed from UV curing coating material. However, Felder-Schraner teaches a method of forming a stoving lacquers comprising polyester, which is suitable to use as automobile top coat lacquers (column 4 lines 15-25, column 1 lines 10-15, and column 3 lines 52-60) and disclose UV light can be used to assist curing the lacquer (abstract, column 1 line 62 to column 2 line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UV curing coating material as the top coat as suggestd by Felder-Schraner in the method of method of coating the non-metallic substrate as disclosed by Koch in view of Yamabe and Zdenek because Felder-Schraner teaches such coating material requires less stoving temperature (abstract) which is beneficial for plasm articles (nonmetallic substrate) (column 1 lines 34-40). 

Response to Arguments
Applicant's arguments filed on October 11, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Koch, Yamebe and Zdenek do not teach the new features. 

In response to Applicant’s arguments, please consider the following comments:
Koch in view of Yamebe and Zdenek teaches the new limitations of claim 1 as addressed above. The addition features of the dependent claims are addressed with new references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/NGA LEUNG V LAW/Examiner, Art Unit 1717